Citation Nr: 0835217	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-39 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2007 rating decision in which the RO granted 
service connection and assigned a noncompensable rating for 
left ear hearing loss, and a 10 percent rating for tinnitus, 
each effective February 9, 2004.  In November 2007, the 
veteran filed a notice of disagreement (NOD) with the ratings 
assigned.  

In an April 2008 decision, the Board noted that, in November 
2006, the claim for a rating in excess of 10 percent for 
residuals of left radical mastoidectomy with hearing loss had 
been remanded to the RO (via the Appeals Management Center 
(AMC), in Washington, D.C.) for further action.  Given the 
RO's October 2007 award of separate ratings for hearing loss 
and for tinnitus effective the date of the claim for an 
increased rating for the service-connected residuals of left 
radical mastoidectomy, the Board denied a ratig in excess of 
10 percent for  residuals of left radical mastoidectomy, 
other than hearing loss and tinnitus;  and remanded the 
claims for increased ratings for hearing loss and for 
tinnitus for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

A statement of the case (SOC) was issued in July 2008, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in the same month.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in May 
2008, the veteran indicated that his service-connected 
residuals of left radical mastoidectomy and Meniere's disease 
had increased in severity, and asserted that, because of his 
ear problems, he was suffering with post-traumatic stress 
disorder (PTSD).  The Board notes that service connection for 
Meniere's disease was previously denied in a July 2006 rating 
decision.  It does not appear that the May 2008 claims for a 
rating in excess of 10 percent for residuals of left radical 
mastoidectomy, service connection for PTSD, to include as 
secondary to service-connected residuals of left radical 
mastoidectomy, or the request to reopen a claim for service 
connection for Meniere's disease, have yet been addressed by 
the RO.  As such, these matters are not properly before the 
Board, and are, thus, referred to the RO for appropriate 
action.  

REMAND

In his July 2008 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of these matters to the RO is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the appellant for 
a Travel Board hearing, in accordance 
with his request.  The RO should notify 
the appellant of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




